Title: General Orders, 27 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 27th 1776
Parole Hispaniola.Countersign York.


The Colonels, or commanding Officers of the regiments of Militia, are desired to make up their pay Abstracts, to the first of April; they will be allowed pay until they get home, estimating every twenty Miles they have to travel, at one days pay—They will be allowed also one penny a mile, in lieu of Rations, for their expences in returning—The pay of the Militia is to commence from the day the men marched from their respective Towns, in the same manner as the last were paid—If more than this is expected, a seperate account must be exhibited, by each regiment; as the General does not think himself authorised to pay them otherwise, in behalf of the Continent, than as above, and agreeable to former practice; nor did he conceive that pay could possibly be demanded by militia, whilst they remain’d at home about their private concerns, until a Company could be compleated—The penny ⅌ Mile, is to be allowed for their coming to camp, if it has not been already paid. As there can be no correcting of Militia Accounts, without great difficulty

after they are once pass’d and paid. The General desires that the Colonels, or commanding Officers of those regiments, will be particularly careful in seeing they are exactly stated—To this end the Captain, or commanding Officer of each Company, is to exhibit to the Colonel, or Officer commanding the regiment he belongs to, his pay-roll agreeable to the foregoing directions, upon Oath; which Rolls are to accompany the pay Abstracts as Vouchers to it.
Upon an Alarm, Reeds, Nixons, and Poors regiments, are to repair to Bunkers-hill: Varnums and Hitchcocks, to man the Fort upon Prospect-hill: Littles to repair to Cobble-hill: Arnolds and Robinsons Regiments to Letchmores point, and Smiths regiment is to parade at the white House Guard, and there wait for orders.
Phinney’s and Arnolds, are positively order’d to send immediately to the Continental Store for new Cloathing.
